Citation Nr: 1606343	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-21 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for degenerative arthritis cervical spine.

5.  Entitlement to service connection for degenerative arthritis thoracic and lumbar spine.

6.  Entitlement to service connection for a right knee condition.

7.  Entitlement to service connection for a left knee condition.

8.  Entitlement to service connection for a right ankle condition.

9.  Entitlement to service connection for a left ankle condition.

10.  Entitlement to service connection for right carpal tunnel syndrome.

11.  Entitlement to service connection for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to April 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran did not report to a scheduled February 4, 2015 Travel Board hearing.  However, the Veteran's VBMS file contains a letter written by the Veteran to the Board two weeks prior to the scheduled hearing.  In this letter the Veteran requested that his hearing be rescheduled.  Although the RO dated the letter as received on January 28, 2015, the postmark date is not of record and under 38 C.F.R. § 20.305(b) the request to reschedule is considered to be timely filed.  

The Veteran reported in this letter that he was undergoing medical treatment for a pulmonary embolism and stated that it was difficult for him to travel at that time.  He requested that he be provided a hearing later in the year.  As the Veteran timely filed a request to reschedule the hearing, remand is necessary for another Travel Board hearing to be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a Veterans Law Judge (Travel Board hearing).  He should be afforded appropriate notice of the time, date, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




